Citation Nr: 1628651	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-25 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for lumbosacral strain in excess of 10 percent prior to April 9, 2010 and in excess of 20 percent thereafter. 

4.  Entitlement to an initial rating for left lower extremity sciatica in excess of 20 percent beginning April 9, 2010.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to December 1961.  He died in January 2012.  The appellant was his surviving spouse, who substituted as a claimant pursuant to 38 U.S.C. §§ 5121 and 38 C.F.R. §§ 3.1000 and 3.1010.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the December 2009 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In an October 2011 statement, the Veteran raised the issue of unemployability.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

On the substantive appeal, the appellant indicated that she wanted a hearing before the Board to be heard at the RO (Travel Board).  In a March 2016 statement, the appellant withdrew the request for a hearing.  Therefore, the request for a hearing has been withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  There is no evidence showing that the Veteran had diagnosed bilateral sensorineural hearing loss as defined by VA regulation.

2.   There is no evidence showing that the Veteran had diagnosed bilateral hearing and/or tinnitus that would be etiologically related to active duty service.

3.  For the rating period on appeal prior to April 9, 2010, the Veteran's service-connected lumbar spine disability was not shown to have been manifested by forward flexion of the thoracolumbar spine between 30 degrees and 60 degrees; or of a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

4.  For the rating period beginning April 9, 2010, the Veteran's service-connected lumbar spine disability manifested thoracolumbar spine flexion between 30 degrees and 60 degrees.

5.  For the rating period beginning April 9, 2010, the Veteran's left lower extremity radiculopathy (sciatic nerve) has been manifested by no more than moderate incomplete paralysis of the sciatic nerve. 

6.  The evidence does not show that the Veteran was prevented from securing and maintaining substantially gainful employment solely by his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  For the increased rating period prior to April 9, 2010, the criteria for a rating in excess of 10 percent for the service-connected lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.49, 4.71a, Diagnostic Codes (DC) 5237, 5243 (2015).

4.  For the increased rating period beginning April 9, 2010, the criteria for a rating in excess of 20 percent for the service-connected lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.49, 4.71a, Diagnostic Codes (DC) 5237, 5243 (2015).

5.  For the increased rating period beginning April 9, 2010, the criteria for an initial disability rating in excess of 20 percent for left lower extremity radiculopathy with sciatic nerve involvement have not been met for any period on appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.25, 4.26, 4.40, 4.45, 4.59, 4.71a, DC 5242, 4.124a, DC 8520 (2015). 

6.  The criteria for referral for extraschedular consideration of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In letters dated in July 2009 and April 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection and for an increased rating, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA and private treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with the claims in December 2009 and May 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA examinations considered the relevant rating criteria, the Veteran's symptoms, and all the pertinent evidence of record. 

The Board acknowledges that the Veteran was not afforded a VA examination regarding his claims for service connection for hearing loss or tinnitus.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that neither the Veteran nor the appellant submitted evidence other than lay statements showing a current diagnosis for hearing loss.  Further, there is no indication that the Veteran was exposed to acoustic trauma in service or that his claimed hearing loss or tinnitus disorders were related to service.  Accordingly, the Board finds that no further development of the Veteran's claims for service connection for hearing loss or tinnitus is required.  
Significantly, the appellant and her representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of sensorineural hearing loss and tinnitus (organic diseases of the nervous system) are "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) generally would apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Hearing Loss and Tinnitus

In July 2009, the Veteran filed a claim for service connection for bilateral hearing loss and tinnitus.  The Veteran did not provide any specific details regarding the onset of his claimed hearing loss or tinnitus and did not provide any details regarding any in-service noise exposure.

Upon review of all the evidence of record, both lay and medical, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  (Hz) is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 . The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss. Hensley  v. Brown, 5 Vet. App. 155, 157   (1993). The auditory thresholds set forth in 38 C.F.R. § 3.385  establish when hearing loss is severe enough to be service connected. Id.  at 159.

At the time of his enlistment into the military in February 1960, no audiogram was performed.  However, a less scientific measure - a whispered voice test - revealed a score of 15/15 bilaterally and a "PULHES" physical profile indicated a high level of physical fitness (i.e., all 1's).  See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) (explaining the military medical profile system).  The Board, therefore, finds that he had normal hearing acuity when entering the military.  Further, service treatment records are absent for any complaints or diagnoses of hearing loss or tinnitus during service.  In a December 1961 report of medical examination, conducted at service discharge, a clinical evaluation of the Veteran's ears was normal; however, it does not appear that an audiological examination was conducted.  

The Veteran's DD Form 214 shows that the Veteran served on the USS Fortify.  His related civilian occupation was as cadet engineer.  The Veteran did not provide any evidence regarding his in-service noise exposure or onset of hearing loss or tinnitus.  

In a May 2010 private treatment record from Dr. Rose, it was noted that the Veteran had hearing loss during a physical evaluation; however, an audiological examination was not provided.  

VA treatment records do not show any complaints or diagnoses of hearing loss or tinnitus.

Further, the Veteran filed other claims for service connection, but did not mention hearing loss or tinnitus at any time prior to his July 2009 claim.  For example, in September 1972 and August 1995, the Veteran filed claims for service connection for a back disorder and sleep apnea, but did not mention hearing loss or tinnitus at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for his bilateral hearing loss and tinnitus, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain hearing loss or tinnitus in service and a lack of hearing loss and tinnitus symptomatology at the time he filed the other claims.  

As noted above, the Veteran was provided a notice letter in July 2009 outlining what information was needed in order to establish service connection for hearing loss and tinnitus.  A review of the evidence of record does not contain any evidence from the Veteran, appellant, or from the medical evidence of record showing that the Veteran had diagnosed hearing loss or tinnitus prior to his death.  Further, neither the Veteran nor the appellant provided evidence regarding in-service noise exposure or evidence showing that hearing loss or tinnitus were incurred in service or were otherwise related to service.  

The Board has also considered the Veteran's and the appellant's contentions  purporting to relate the Veteran's hearing loss and tinnitus to service.  However, as a lay person, the Veteran and the appellant do not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of hearing loss and tinnitus. See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Sensorineural hearing loss and tinnitus are medically complex disease processes because of their multiple possible etiologies and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Criteria-Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Analysis for Lumbar Spine Disability

By way of history, service connection has been in effect for the Veteran's lumbar spine disability since December 1973 and it was initially rated as 10 percent disabling under Diagnostic Code 5237 for lumbosacral strain.  See 38 C.F.R. 
§ 4.71a (2015).  The Veteran filed a claim for an increased rating for his lumbar spine disability in July 2009, and in a December 2009 rating decision the RO continued the 10 percent rating.  The Veteran did not submit a notice of disagreement within one year of the December 2009 rating decision, but instead filed another claim for increase on April 9, 2010.  However, in May 2010 (within one year of the December 2009 rating decision) additional evidence was associated with the claims file (i.e., a VA spine examination).  As such, the Board finds that this new and material evidence submitted within one year of the December 2009 rating decision relates back to the Veteran's July 2009 claim.  See 38 C.F.R. 
§ 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Thus, the December 2009 rating action did not become final and remained pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009).  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral or cervical strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), unfavorable or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and degenerative arthritis of the spine (Diagnostic Code 5242) (for degenerative arthritis of the spine, see also Diagnostic Code 5003).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a. 

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents unfavorable ankylosis. 

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Upon review of all the evidence of record, lay and medical, the Board finds that an increased rating for lumbosacral strain in excess of 10 percent prior to April 9, 2010 and in excess of 20 percent thereafter is not warranted. 

The evidence includes a March 2009 private office visit from Dr. Haynes.  The Veteran complained of severe tailbone pain as well as left hip pain.  The Veteran denied any bowel or bladder dysfunction and denied any pain in the right leg.  He was noted to have good range of motion of the lumbar spine.  There was no paraspinal muscle tenderness.   Following treatment records reveal that the Veteran was given epidural shots in the lumbar spine.  

The Veteran was afforded a VA examination in December 2009.  During the evaluation, the Veteran reported worsening back pain and indicated that he could not sit for long periods of time.  The examiner noted a history of stiffness, spasms, and pain.  Flare-ups and incapacitating episodes were denied.  The Veteran did use a walker and wheelchair for assistance.  The Veteran also denied numbness and tingling in his legs.  Upon physical examination, the examiner noted that the Veteran's gait was abnormal as he used short, quick steps; however, the examiner noted that the abnormal gait was "probably due to obesity."  No ankylosis of the spine was noted.  Range of motion testing revealed flexion to 70 degrees with objective evidence of pain at 70 degrees, extension was to 20 degrees with objective evidence of pain at 20 degrees, right lateral flexion was to 20 degrees, left lateral flexion was to 20 degrees, right lateral rotation was to 20 degrees, and left lateral rotation was to 20 degrees with no objective evidence of pain.  The examiner reviewed x-rays and noted diagnoses of degenerative disc disease and degenerative joint disease at L3-S1 of moderate severity.

The Veteran was afforded another VA spine examination in May 2010.  The Veteran reported that, since his last VA examination, his pain had increased in severity.  The pain was noted to be constant and an 8 out of 10, with 10 being the most severe.  The Veteran also reported having left leg pain to the knee and a history of sciatica.  No symptoms were reported in the right leg.  No flare-ups were reported and the examiner indicated no incapacitating episodes of lumbar pain in the past year where the Veteran was placed on bedrest by a physician.  The Veteran was noted to be unable to walk for more than a few yards and he used a walker and wheelchair for assistance.  Range of motion testing revealed forward flexion to 50 degrees with pain at 50 degrees, but no ankylosis.  There were no additional limitations after three repetitions of range of motion testing.  The examiner diagnosed the Veteran with chronic lumbosacral strain, DDD and DJD of the lumbar spine, and left sided sciatica.  The sciatica was noted to have mostly moderate effects on his daily activities. 

The Board finds that, for the rating period prior to April 9, 2010, the record does not reflect that forward flexion of the thoracolumbar spine was greater than 30 degrees but not greater than 60 degrees; or that the combined range of motion of the thoracolumbar spine was not greater than 120 degrees; or that there was muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As noted above, forward flexion of the lumbar spine was limited to, at worst, 70 degrees prior to the May 2010 VA examination.  Further, the combined range of motion of the thoracolumbar spine was 190 degrees.  There were also no muscle spasms on examination.  The Veteran's abnormal gait was also noted to be "probably due to obesity" and not his lumbar spine disability.  As such, the Board finds that an initial evaluation in excess of 10 percent under is not warranted for the rating period prior to April 9, 2010.  The Veteran's symptoms included pain and stiffness, which are considered under Diagnostic Codes 5237 and 5242.  The Veteran also denied numbness and tingling in his legs.  Thus, the Board finds that an additional evaluation under a separate diagnostic code is not warranted.

The Board has also considered the DeLuca factors.  The December 2009 VA examiner noted that there was objective evidence of pain at 70 degrees of flexion and objective evidence of pain at 20 degrees of extension.  A higher rating may only be granted based on a greater limitation of motion due to pain on use.  DeLuca, 8 Vet. App. 202.  The December 2009 VA examiner indicated that the Veteran denied flare-ups and incapacitating episodes.  Moreover, although the December 2009 VA examiner indicated that the Veteran's gait was abnormal, it was noted that the abnormal gait was "probably due to obesity."  In view of the above factors, the record does not reveal any symptomatology, such as pain, that more closely approximates the reduced range of motion required for assignment of the next higher rating (i.e.. range of motion of the thoracolumbar spine limited to between 30 degrees and 60 degrees; or combined range of motion less than 120 degrees) Accordingly, the Board finds that an initial evaluation in excess of 10 percent is not warranted for the rating period prior to April 9, 2010.

The Board next finds that, for the rating period beginning April 9, 2010, a rating in excess of 20 percent is not warranted.  

As noted above, in order to obtain the next higher 40 percent disability rating, the Veteran's spine disability must have been manifested by forward flexion of the thoracolumbar spine 30 degrees or less or unfavorable ankylosis of the entire thoracolumbar spine.  In the May 2010 VA examination, range of motion testing revealed forward flexion to 50 degrees with pain at 50 degrees, but no ankylosis.  There were also no additional limitations after three repetitions of range of motion testing.  

The Board has also considered the DeLuca factors for the rating period beginning April 9, 2010.  The May 2010 VA examiner noted flexion was limited to 50 degrees and there were no additional limitations after three repetitions of range of motion testing.  Further, the May 2010 VA examiner indicated that the Veteran denied flare-ups and that there had been no incapacitating episodes of lumbar pain in the past year where the Veteran was placed on bedrest by a physician. Therefore, the record does not reveal any symptomatology, such as pain, that more closely approximates the reduced range of motion required for assignment of the next higher rating (30 degrees or less or unfavorable ankylosis of the entire thoracolumbar spine). Accordingly, the Board finds that an evaluation in excess of 20 percent is not warranted for the rating period beginning April 9, 2010.

Moreover, the Board has considered whether separate evaluations for neurological disabilities are warranted.  As instructed by Note (1) to the General Rating Formula, associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.

The Veteran's left lower extremity radiculopathy with sciatic nerve root involvement was granted in an August 2011 rating decision under Diagnostic Code 8520, indicating moderate incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, DC 8520 (2015).  The Board notes that there is some contradiction as to whether a 10 percent or 20 percent rating has been assigned for the left lower extremity sciatica.  Specifically, in the August 2011 rating decision, the RO indicated that it had "assigned a 20 percent evaluation effective April 9, 2010."  However, the rating code sheet shows an evaluation of 10 percent.  Resolving reasonable doubt in the Veteran's favor, and given that the evidence shows that a 20 percent rating is warranted beginning April 9, 2010, the Board finds that the Veteran has a currently assigned 20 percent rating for his the lower extremity sciatica disability beginning April 9, 2010.

Pursuant to DC 8520, a 20 percent disability rating is warranted for moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A 40 percent disability rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent disability rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  Finally, a maximum schedular 80 percent disability rating is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id. 

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015). 

Turning to the evidence of record, during the December 2009 VA spine examination, the Veteran denied numbness and tingling in his legs.  However, during the May 2010 VA examiner, the Veteran reported that, since his last VA examination, his pain had increased in severity and that he had left leg pain to the knee.  No symptoms were reported in the right leg.  The examiner diagnosed the Veteran with left-sided sciatica.  The sciatica was noted to have mostly "moderate" effects on his daily activities. 

Based upon the evidence discussed above, the Board finds that the preponderance of evidence weighs against an initial disability rating in excess of 20 percent for left lower extremity radiculopathy with sciatic nerve involvement for the rating period beginning April 9, 2010.  The evidence does not show that the Veteran's left lower extremity sciatica manifested "moderately severe" incomplete paralysis of the sciatic nerve.  

Further, the evidence does not show that the Veteran was diagnosed with radiculopathy or sciatica of either extremity for the rating period prior to April 9, 2010.  As such, a separate rating is not warranted for the rating period prior to April 9, 2010. 

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 20 percent for left lower extremity radiculopathy with sciatic nerve involvement for the period beginning April 9, 2010, there is no reasonable doubt to be resolved, and the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the criteria specifically provide for ratings based on the presence of arthritis, limitation of motion of the spine including due to pain and other orthopedic factors and incapacitating episodes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The symptomatology and impairment caused by the Veteran's lumbar spine disabilities is contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran has reported pain, stiffness, and limitation of motion of his lumbar spine.  These symptoms are part of or similar to symptoms listed under the pertinent schedular rating criteria for spinal disorders.  The Veteran has also been granted separate ratings for his neurological disorder associated with the lumbar spine disability.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran regarding the service-connected spine disabilities are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

TDIU

Th Veteran submitted a VA Form 21-8940 (Veteran's Application For Increased Compensation Based On Unemployability) in November 2010, which indicated that he had not worked since 1991 due to his hearing loss, tinnitus, lumbar spine disability, and sleep disorder.

VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in
 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities include lumbosacral strain, rated as 20 percent disabling since April 9, 2010; left lower extremity sciatica, rated as  20 percent disabling; and insomnia, rated as 10 percent disabling.  These conditions result in a combined rating of 40 percent, which is below the necessary threshold for a TDIU.  Accordingly, TDIU on a schedular basis is denied.  See 38 C.F.R. 
§ 4.16(a). 

The Board will therefore only consider whether TDIU on an extraschedular basis is appropriate.  Unfortunately, the evidence of record does not support that the Veteran was unable to secure or follow a substantially gainful occupation solely due to his service-connected disabilities and referral for extraschedular consideration of TDIU is not warranted.

The central inquiry for entitlement to TDIU is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The evidence includes a December 2009 VA spine examination.  The examiner indicated that there were moderate effects on the Veteran's usual daily activities as a result of his lumbar spine disability; however, a specific opinion or discussion regarding the impact on his employment was not provided.  

In the May 2010 VA spine examination, it was noted that the Veteran's lumbar spine disability would impact the Veteran's occupational activities.  For example, the Veteran would have decreased mobility, pain, and problems with lifting and carrying.  There was no indication that the Veteran would be unable to conduct sedentary work or light physical work.  

The evidence also includes a December 2011 VA examination where it was found that the Veteran's insomnia was related to his lumbar spine disability.  The examiner indicated that the Veteran's sleep disorder would require the Veteran to work in light physical employment due to his daytime hypersomnolence.  As an example, the examiner indicated that the Veteran could deliver mail in an office with a cart.  

Social Security Administration (SSA) disability records include a fully favorable decision dated in February 1997.  In the rationale portion of the SSA decision, it was noted that the Veteran had long suffered from massive obesity of 291 pounds or more.  As a complication of this weight, he was particularly prone to obstructive sleep apnea, that put him at serious risk in hazardous duties, such as driving.  It was also noted that the Veteran's low backache and the presence of a herniated nucleus
pulposus limited the Veteran's physical activities, including prolonged standing, siting, walking, bending, lifting, pulling, and pushing.

The Board notes, however, that the Veteran is not service-connected for obesity or sleep apnea.  Although the Veteran's service-connected lumbar spine disability was noted to limit his physical abilities, the Veteran's nonservice-connected disabilities appear to have served, in part, as the basis of the award of disability benefits from SSA.  Nonservice-connected disabilities may not be considered in determining whether a TDIU is warranted.  

Thus, the evidence does not indicate that the service-connected disabilities precluded the Veteran from securing and following a substantially gainful occupation consistent with his occupational history and education.  Accordingly, referral to the Director of Compensation and Pension Service for consideration of TDIU on an extraschedular basis is not appropriate.















							[CONINTUED ON NEXT PAGE]

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

An increased rating for lumbosacral strain in excess of 10 percent prior to April 9, 2010 is denied.

An increased rating for lumbosacral strain in excess of 20 percent beginning April 9, 2010 is denied.

An initial rating for left lower extremity sciatica in excess of 20 percent beginning April 9, 2010 is denied.

Entitlement to a TDIU is denied




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


